DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4. 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 20160368414 A1) in view of Mochizuki et al. (US 20140029289 A1).

Son discloses:
1. (Currently Amended) A headlamp for a vehicle (abstract), comprising:
a left inner high beam source having at least three left inner high beam elements (200a) arranged in a horizontal direction on a first surface of the headlamp therein, and configured to emit a left inner high beam (fig 3: see annotated figure 3);
a left outer high beam source having of at least three left outer high beam elements (200a) and arranged in the horizontal direction on the first surface of the headlamp therein (fig 3: see annotated figure 3), and configured to emit a left outer high beam to overlap the left inner high beam emitted from the left inner high beam source (fig 5: p6 overlaps p5 in LH P);
a right inner high beam source having at least three right inner high beam elements (200b) arranged in the horizontal direction on a second surface of the headlamp therein, and configured to emit a right inner high beam (fig 3: see annotated figure 3); and
a right outer high beam source having at least three right outer high beam elements (200b) arranged in the horizontal direction directly on the second surface of the headlamp therein (fig 3: see annotated figure 3), and configured to emit a right outer high beam to overlap the right inner high beam emitted from the right inner high beam source(fig 5: p6 overlaps p5 in RH P), 
wherein when an oncoming vehicle or forward vehicle is detected ahead of an ego vehicle, some high beam elements which emit high beams to the oncoming vehicle or forward vehicle, among the plurality of left inner high beam elements, the plurality of left outer high beam elements, the plurality of right inner high beam elements and the plurality of right outer high beam elements are turned off so that a darkness area is formed where the oncoming vehicle or forward vehicle is located (Figs 8-21 all show dark zones that are formed by turning off or dimming certain light sources in response to oncoming or forward vehicles, par 69-106).
Son does not appear to disclose:  
I. the amount of current supplied to the high beam elements which are turned on, among the plurality of left inner high beam elements, the plurality of left outer high beam elements, the plurality of right inner high beam elements and the plurality of right outer high beam elements, is increased so that a luminous intensity is increased in a light area except the area where the darkness area is formed, 
II. wherein the amount of current supplied to some left outer high beam elements disposed at an edge is increased, and
III. the amount of current supplied to some right outer high beam elements disposed at an edge is increased.
In the same field of vehicle ADB headlamps, Mochizuki teaches headlamps (220L, 230L and 220R, 230R) that produce light distribution patterns (350L, 340L and 350R, 340R). Mochizuki teaches that in response to a forward vehicle certain light sources are turned off or decreased and others are turned on or increased (par 86-94, figs 12-13E). In figure 13E, Mochizuki teaches increasing the brightness on the left and right edges (par 94). Examiner notes that decreasing or increasing the illumination of an LED source by changing the current supplied to the LED is well-known in the art because LEDs are current driven devices and their brightness are therefore determined by the current. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the current for certain LED sources in order to create spot irradiation light distribution patterns (par 93) and to illuminate desired regions of the road (par 94).
2. (Original) The headlamp of claim 1, wherein the left inner high beams emitted from the one or more left inner high beam elements overlap the right inner high beams emitted from the one or more right inner high beam elements (Son: Par 46: the high beam pattern LH P by the left lamp and the high beam pattern RH P by the right lamp may partially overlap each other on the inboard side of the vehicle).

3. (Original) The headlamp of claim 1, wherein the plurality of left inner high beam elements emit the left inner high beams to overlap each other (Son: fig 5 & fig 6), and
the plurality of right inner high beam elements emit the right inner high beams to overlap each other (Son: fig 5 & fig 6).

4. (Original) The headlamp of claim 1, wherein the plurality of left outer high beam elements emit the left outer high beams to overlap each other (Son: fig 5 & fig 6), and
the plurality of right outer high beam elements emit the right outer high beams to overlap each other (Son: fig 5 & fig 6).
Mutatis mutandis, claims 7, 9 and 10 are rejected in the same manner as claims 1, 3 and 4 respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875